DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Claims 1-4 are pending.

New grounds of rejection are set-forth below in response the amendment to claim 1.  As suggested by applicant the negative limitation regarding no phosphorus flame retardants is supported.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 5/17/21 has been entered.
 

Claim Rejections - 35 USC § 103


Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247037 (herein Sugioka) in view of US 2002/0120062 (herein Nagahara) and US 2010/0273922 (herein Fujimoto).
As to claim 1, Sugioka discloses a thermoplastic resin (abstract, paragraphs 11-24 and examples ) composition (see specifically example 9) comprising: 
10 to 50 weight percent (see paragraph 36, exemplified as 50 parts) by mass of an aromatic polycarbonate (generally paragraphs 121-130, referred to in Sugioka as component D) resin (A): 
About 10-30 parts (see paragraph 142-143, exemplified as 20 parts) by mass of a rubber-containing graft copolymer (B) obtained by copolymerizing a monomer mixture containing an aromatic vinyl compound and a vinyl cyanide compound in the presence of a rubber polymer (see paragraph 61-73 and examples): and
About 10 to 30 parts (see paragraphs 142-143, exemplified as 10 parts) by mass of a rigid copolymer of styrene and acrylonitrile (C, see paragraphs 78-93 and examples). Sugioka specifically shows that the polymers is a mixture of B3 (reading on claimed C-II) and B4 (reading on claims C-I), which are styrene acrylonitrile copolymers (paragraph 41 in the examples).  B3 (VCN=40 wt%) is present in 10 parts and B4 
It is noted that B4 has a vinyl cyanide content of 35% by mass and the claim requires “less than 35% by mass”.  However, less than 35% and 35% are within systematic and random error that one reproducing the Sugioka composition would expect that such variations to be within the scope of Sugioka.  Further, Sugioka discloses that the vinyl cyanide content be between 15 and 45 mass% in order to yield a balance of transparency, heat resistance and appearance (paragraph 89).  Therefore, it would have been obvious at the time of the invention was filed to have modified the vinyl cyanide content of Sugioka to optimize the balance between transparency, heat resistance and appearance (paragraph 89).  
Sugioka is silent on a mixture of C-I and C-II, the reduced viscosity and the vinyl cyanide content of the acetone soluble component.
Nagahara discloses similar compositions (see abstract, paragraph 6 to 18 and examples) comprising similar components.  See examples.  Nagahara teaches that the component content of the vinyl cyanide compound in the acetone soluble matter compound is 26% to 35% in order to yield appropriate chemical and heat resistance.  See paragraph 59.  Nagahara teaches that the mixture of rigid copolymers C yields improved impact resistance, coating and adhesion properties (paragraph 1, 65 and 74).  
Nagahara teaches that the composition can also comprise polycarbonate (paragraph 69) and is molded for electrical and OA (office automation) equipment parts (paragraph 72).  
Again, turning back to Sugioka, the compositions are for molding in applications such as office equipment and molded for electrical and automotive housing/equipment parts (paragraphs 2, 183 and 272).  
It would have been obvious at the time of the invention the invention was filed to have modified the composition of Sugioka with the component B and C of Nagahara with a vinyl cyanide content within the claimed range because one would want to improve impact resistance, coating adhesion properties (paragraphs 1, 65 and 74) and also improve chemical and heat resistance (paragraph 59).  
Fujimoto is directed towards compositions comprising a polycarbonates (referred to as B-2), B graft copolymers (referred to as A) and C a rigid copolymer (referred to as B-1.  See abstract, paragraph 15-24 and examples.  Fujimoto teaches that the compositions are for molded articles used in electronic parts and office equipment (paragraph 118).  Fujimoto teaches that the reduced viscosity of the acetone soluble matter is 0.30 to 0.70 dl/g as to improve tear strength, appearance and molding (paragraph 45).  
It would have been obvious at the time of the invention the invention was filed to have modified the composition of Sugioka a reduced viscosity within the claimed range as taught by Fujimoto in order to optimize tear strength, appearance and molding (paragraph 45 of Fujimoto)
As to claim 2, the rubber content is taught as 35.7 wt% (see a-6 in example 9, which is discussed in paragraph 192).  
As to claim 3
As to claim 4, Sugioka teaches molded articles are for electrical and housing equipment for e.g. automotive.  See paragraphs 2, 183 and 272.  
Sugioka is silent on coating the molded articles.  However, coating electrical and OA equipment is routine in the art as suggested by Nagahara (paragraphs 72-73)
Therefore, it would have been obvious at the time of the invention was filed to have coated the molded articles of Sugioka because one would want to finish the electrical and OA equipment by routine secondary processing such as coating etc. to yield a good appearance as suggested by Nagahara.  See paragraphs 72-73 of Nagahara.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247037 (herein Sugioka) in view of US 2002/0120062 (herein Nagahara) and US 2010/0273922 (herein Fujimoto) and US 2014/0322509 (herein Meyer).
The discussion with respect to Sugioka set-forth above is incorporated herein by reference.  
As to claim 4, as discussed above, Sugioka is silent on coating the articles.
Meyer discloses similar compositions.  See abstract and examples.  Meyer teaches that coating articles yields UV protection and/or scratch-resistant coatings.  See paragraph 10.
It would have been obvious at the time of the invention to have coated the Sugioka compositions because one would want to yield UV protection and/or scratch-resistant coatings.  See paragraph 10 of Meyer.



Response to Arguments
Applicant's arguments are moot in view of the new set of rejections.  The rejections over Takashi et al. are withdrawn in light of applicant’s amendments.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK S KAUCHER/Primary Examiner, Art Unit 1764